              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
Plaintiff,                             )
                                       )
     v.                               )        Case No. 19-00207-CR-W-HFS
                                       )
RICHARD K. JAMES                       )
                                       )
Defendant.                             )

                                      ORDER


      Defendant’s motion to dismiss for pre-indictment delay (Doc. 18) has been

considered, together with briefing, the record of a hearing before Magistrate

Judge Gaddy with his report and recommendation (Doc 50), and with defendant’s

objection. For the reasons stated therein, the report and recommendation is

hereby ADOPTED and the motion is DENIED.

      Noting defendant’s current emphasis on the theory of Government

recklessness in delaying the indictment, I view this as a narrowly confined concept

that does not fit this case. See United States v. Lovasco, 431 U.S. 783 (1977). In

note 17 the opinion acknowledged the Government’s concession that there could
                                           1

          Case 4:19-cr-00207-HFS Document 58 Filed 12/08/20 Page 1 of 3
be Due Process relief if delay was “incurred in reckless disregard of circumstances

known to the prosecution , suggesting that there existed an appreciable risk that

delay would impair the ability to mount an effective defense”. If the concession is

currently sound law, this case lacks a material circumstantial basis for inferring

recklessness. In United States v. Jackson, 446 F.3d 847 (8th Cir. 2006) the

recklessness theory was referred to in footnote 2 as dicta by the Supreme Court

and seems notably missing from common practice. The 11th Circuit has rejected

the theory. Stoner v. Graddick, 751 F.2d 1535 (1985) and I believe its status in the

8th Circuit and the Supreme Court is debatable. Recklessness has been repeatedly

rejected as a defense theory by the Circuit, although it remains possible that very

special circumstances might qualify for relief. In this case it seems speculative

that the hoped-for witness Gray would have been available if the indictment had

been filed earlier, or would not be equally available today, since it was not

difficult to make contact through Gray’s aunt. Gray had Fifth Amendment

concerns that made and continue to make testimony quite unlikely, even if he

could be run down. There was a request for counsel early on, which under the

circumstances would likely suggest to prosecutors that the privilege against self-

incrimination would be asserted. The conversation this year also supports that

likelihood. Testimonial availability was and remains speculative. In any event,

                                          2

        Case 4:19-cr-00207-HFS Document 58 Filed 12/08/20 Page 2 of 3
given the Government’s normal right to rely on the statute of limitations, and no

specific alert to a significantly helpful witness being available earlier but not later,

what appears here to be rather normal prosecutorial conduct (absent proof to the

contrary) cannot be labelled “reckless” conduct, both culpable and harmful.

      SO ORDERED.

                                         s/ HOWARD F. SACHS

                                         HOWARD F. SACHS
                                         UNITED STATES DISTRICT JUDGE

December 8, 2020

Kansas City, Missouri




                                           3

         Case 4:19-cr-00207-HFS Document 58 Filed 12/08/20 Page 3 of 3
